DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 8, and 12 have been considered but are moot in view of the new grounds of rejection.
Drawings
The drawings filed 4/6/22 are accepted.
Specification
Applicant’s arguments on page 15, third paragraph of the Amendment filed 4/6/22 are persuasive and the objection is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 47 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bytheway et al. (US 2016/0266710, hereinafter “Bytheway”).
	Regarding claim 47, Bytheway discloses 	A touch input device having a touch surface, the touch input device comprising (Figs. 1 and 3, [0005-0009, 0015, 0033], touch sensor 40):	a touch sensor comprising a plurality of first electrode columns having a plurality of first electrodes (Fig. 5, left column having electrodes s11, s11, s3, s2 … ; electrodes are formed in odd columns as a plurality of columns), and a plurality of second electrode columns having a plurality of second electrodes (Fig. 5, touch sensor 40 has second electrode columns as electrodes d6-1 in upper half of dotted line box and another second electrode column of d6-1 in lower dotted line box), 	wherein a second electrode column is disposed at one side based on the first electrode column (Fig. 5, second electrode columns as electrodes d6-1 in upper half of dotted line box in upper right side of first electrode column), which is any one of the plurality of first electrode columns, and another second electrode column is disposed at the other side (Fig. 5, second electrode column of d6-1 in lower dotted line box), 	wherein a second electrode comprised in one second electrode column and another second electrode comprised in another second electrode column constitute the same channel based on any one first electrode comprised in the first electrode column (Fig. 5, d6 in upper dotted line box and d6 in lower dotted line box are connected to form a same channel; similarly for other electrodes d5-d1), 	wherein a second-1 electrode and a second-2 electrode comprised in the second electrode column are disposed to be adjacent to one side so as to correspond to the first electrode comprised in the first electrode column (Fig. 5, d6 in upper dotted line box as the second-1 electrode and d5 in the upper dotted line box as second-2 electrode are adjacent to one side (right side of first column) so as to be adjacent to the one side and correspond to the first electrode (e.g., first electrode can be electrodes s2 and s2 adjacent d6 and d5 electrodes)), 	wherein a second-3 electrode and a second-4 electrode comprised in the second electrode column are disposed to be adjacent to one side so as to correspond to another first electrode comprised in the first electrode column (Fig. 5, d6 in lower dotted line box is the second-3 electrode and d5 in lower dotted line box is the second-4 electrode are adjacent to one side (right side of first column) so as to be adjacent to the one side and correspond to the first electrode (e.g., first electrode can be electrodes s1 and s1 adjacent d6 and d5 electrodes)), and 	wherein the second-1 electrode and the second-3 electrode are connected with one second trace (Fig. 5, d6 is connected to d6 with one second trace), and the second-2 electrode and the second-4 electrode are connected with another second trace (Fig. 5, d5 is connected to d5 with another second trace).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoch (US 2016/0179283, cited by Applicant, hereinafter “Hoch ‘283”) in view of Hoch et al. (US 2013/0173211, hereinafter “Hoch ‘211”).	Regarding claim 1, Hoch ‘283 discloses a touch input device having a touch surface, the touch input device comprising (Fig. 1, [0005, 0018, and 0021], input device 100): 	a touch sensor comprising a plurality of electrodes (Fig. 4, [0057-0058] sensor electrodes 400 as primary transmitter 402, dual transmitter 404, and receiver 406 electrodes); and	a touch detection unit configured to apply a driving signal to at least some of the plurality of electrodes of the touch sensor (Fig. 1, sensor module 160, [0036], transmitter module),	configured to detect a touch-position-related signal related to a touch position of an object inputted to the touch surface from at least some of the plurality of electrodes of the touch sensor (Fig. 1, sensor module 160, [0036], receiver module), 	and configured to detect a low ground mass (LGM) LGM-disturbance-signal-related signal related to an LGM disturbance signal generated from the touch surface from at least some of the plurality of electrodes of the touch sensor (Figs. 1 and 4, [0065-0068], a first low ground mass measurement (step 605) and a second low ground mass measurement (step 607) are determined, and then the second low ground mass is adjusted (step 609) and positional information is determined (step 611); [0034-0035], processing system 110 has LGM disturbance signal detection unit as determination module 150 to correct for low ground mass),	wherein the touch sensor comprises a plurality of driving electrodes and a plurality of touch signal detection electrodes (Fig. 5, transmitters 502 and 504 are driving electrodes and receivers 506 are touch signal detection electrodes).	Hoch ‘238 does not explicitly disclose	wherein the touch detection unit detects the touch-position-related signal related to the touch position of the object inputted to the touch surface from at least one touch signal detection electrode, among the plurality of touch signal detection electrodes, which is disposed to be adjacent to one driving electrode of the plurality of driving electrodes, the one driving electrode which the driving signal is applied, and	wherein the touch detection unit detects the LGM-disturbance-signal-related signal from at least another touch signal detection electrode, among the plurality of touch signal detection electrodes, which is disposed to be spaced apart from the one driving electrode at a predetermined distance.
	Hoch ‘211 teaches	wherein the touch detection unit detects the touch-position-related signal related to the touch position of the object inputted to the touch surface from at least one touch signal detection electrode, among the plurality of touch signal detection electrodes, which is disposed to be adjacent to one driving electrode of the plurality of driving electrodes, the one driving electrode which the driving signal is applied (Figs. 1, 4 and 5, [0038, 0046-0047], driving sensor electrodes 510 and receiving electrodes 520 detect position of input object 140 at position nearest to electrode of input object touch based on driven driving electrode being closest to sensing electrode using mutual capacitance at intersections of electrodes), and	wherein the touch detection unit detects the LGM-disturbance-signal-related signal from at least another touch signal detection electrode, among the plurality of touch signal detection electrodes, which is disposed to be spaced apart from the one driving electrode at a predetermined distance (Fig. 5, [0047], projections 560, 562, 564, and 566 provide combined measurements by summing values of each sensor electrode to determine the low ground mass parameter; summing of electrode values results in some touch signal detection electrodes spaced apart from the one driving electrode at a predetermined distance detecting the LGM-disturbance signal).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch electrodes of Hoch ‘238 to have a configuration like Hoch ’211 for the purpose of better detecting the low ground mass condition ([0004]).  The modified device would have wherein the touch detection unit detects the touch-position-related signal related to the touch position of the object inputted to the touch surface from at least one touch signal detection electrode, among the plurality of touch signal detection electrodes, which is disposed to be adjacent to one driving electrode of the plurality of driving electrodes, the one driving electrode which the driving signal is applied, and wherein the touch detection unit detects the LGM-disturbance-signal-related signal from at least another touch signal detection electrode, among the plurality of touch signal detection electrodes, which is disposed to be spaced apart from the one driving electrode at a predetermined distance.	Regarding claim 5, Hoch ‘283 as modified by Hoch ‘211 discloses the touch input device of claim 1,	wherein the touch signal detection unit is configured to inhibit the LGM-disturbance-signal-related signal from the touch-position-related signal (Hoch ‘283, Figs. 1 and 4, [0034-0035 and 0063-0068], processing system 110 corrects touch position by inhibiting the low ground mass signal from interfering with the position signal), 	wherein the touch detection unit converts the touch-position-related signal into a digital signal and outputs the digital signal (Hoch ‘283, Figs. 1 and 4, [0039], digitize analog electrical signals from sensor electrodes), 	wherein the touch detection unit converts the LGM-disturbance-signal-related signal into a digital signal and outputs the digital signal (Hoch ‘283, Figs. 1 and 4, [0039], digitize analog electrical signals from sensor electrodes), and	wherein the touch detection unit inhibits the LGM-disturbance-signal-related signal, which is converted into the digital signal, from the touch-position-related signal, which is converted into the digital signal (Hoch ‘283, Figs. 1 and 4, [0039, 0063-0068], digitize analog electrical signals from sensor electrodes).  
	Regarding claim 8, Hoch ‘283 as modified by Hoch ‘211 discloses the touch input device of claim 1, wherein the touch-position-related signal comprises information about capacitance that reduces the mutual capacitance generated by at least one of coupling between the object and at least one driving electrode and coupling between4Korean Patent Application No. 10-2019-0154921Docket Preliminary AmendmentKNP-241-USthe object and at least one touch signal detection electrode, and the LGM-disturbance-signal-related signal comprises information about capacitance that reduces the mutual capacitance generated by at least one of coupling between the object and at least one driving electrode and coupling between the object and at least another touch signal detection electrode (Hoch ‘283, Figs. 1 and 4, [0063-0068], a first low ground mass measurement (step 605) and a second low ground mass measurement (step 607) are determined, and then the second low ground mass is adjusted (step 609) and positional information is determined (step 611); [0035], processing system 110 has LGM disturbance signal detection unit as determination module 150 to correct for low ground mass as the change in mutual capacitance between electrodes forming the dual nodes 408 and primary nodes 410).  
	Regarding claim 12, Hoch ‘283 as modified by Hoch ‘211 discloses the touch input device of claim 1, wherein a sum of an area of at least another touch signal detection electrode is equal to a sum of an area of at least one touch signal detection electrode (Hoch ‘283, Fig. 4, sum of an area of each touch signal detection electrode 506 are equal to each other).
Allowable Subject Matter
Claims 13-14, 18-19, 21-22, 24, 48, and 49 are allowed.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694